DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two instances of “break line” and one instance of “the brake line”.  The specification fails to mention a “break line”.  “the brake line” lacks sufficient antecedent basis in the claim.  It is not clear if they are the same lines.  
Claim 1 recites “the simulation unit hydraulically connected to the pressure medium storage tank for setting the wheel-specific brake pressures for each wheel according to actuation of the brake pedal”.  It is not clear what is “for setting the wheel-specific brake pressures for each wheel according to actuation of the brake pedal”, the tank or the simulation unit.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al  (US# 2013/033376).
	Murayama et al disclose all the limitations of the instant claims including; a braking system for a motor vehicle, the braking system comprising: at least one electrically actuatable wheel valve 120/128/124/130 for each wheel brake of the motor vehicle, the at least one electrically actuatable wheel valve configured for setting wheel-specific brake pressures for each wheel brake; a pressure medium storage tank 84 configured to store a pressure medium for setting the wheel-specific brake pressures for each wheel: a primary brake control unit 16 comprising: a break line 22, and a first electrically controllable pressure source 76 hydraulically connected to the pressure medium storage tank 84, the electrically controllable pressure source comprising a hydraulic pressure chamber 98b/98a hydraulically connected to the break line 22, wherein each respective wheel brake 32 is hydraulically connected to the hydraulic pressure chamber via the brake line 22 to provide the pressure medium for setting the wheel-specific brake pressures for each wheel; a simulation unit 14 actuated by a brake 
	Regarding claim 2, the simulation unit comprises a hydraulic pressure chamber 56a/b hydraulically connected to the pressure medium storage tank 36/84.
	Regarding claim 3, the pressure medium storage tank comprises a first pressure medium storage tank 36 of the simulation unit 14 hydraulically connected to the hydraulic pressure chamber 56a/56b, and a second pressure medium storage tank 84 of the primary brake control unit 16 hydraulically connected to the first pressure medium storage tank 36.
	Regarding claim 4, the simulation unit comprises a control and regulating unit 69.  [0128]
	Regarding claim 7, the primary brake control unit 16 and the auxiliary module 18 are configured as structurally separate components.  Figure 1.
	Regarding claim 8, the primary brake control unit 16 and/or the auxiliary module 18 is fastened to the simulation unit 14.  Figure 1 shows the components fastened together via the vehicle frame components. 
	Regarding claim 10, at least one check valve 118 is disposed at a hydraulic connection between the hydraulic pressure chamber 98a/b and the wheel brakes 32, wherein the at least one check valve prevents a return flow of the pressure medium from a direction of the wheel brakes into the hydraulic pressure chamber and allows an inflow of the pressure medium from the pressure chamber towards the 
	Regarding claim 11, an inlet valve 120/124 assigned to each wheel brake 32, which is open when deenergized.  [0112]
	Regarding claim 12, each wheel brake is assigned an outlet valve 128/130, which is closed when deenergized.  [0113]
	Regarding claim 13, a pressure sensor Ph is provided for measuring the pressure in the hydraulic pressure chamber.
	Regarding claim 14, the auxiliary module 18 comprises at least one reservoir 132 for the pressure medium.
	Regarding claim 15, the auxiliary module 18 comprises a hydraulic equalization line 86 connected to the at least one reservoir 132, which is provided for forming a connection to the atmosphere (via reservoir 36).
	Regarding claim 16, the auxiliary module 18 comprises at least one pump 136 and an electric motor M configured to drive the at least one pump, and wherein a suction side of the at least one pump is hydraulically connected to the at least one reservoir 132.


Claim(s) 1-4, 6-7, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/096533 (paragraph citations are from US equiv. 2017/0282877).
	WO ‘533 disclose all the limitations of the instant claims including; a braking system for a motor vehicle, the braking system comprising: at least one electrically actuatable wheel valve 6/7 for each wheel brake 8 of the motor vehicle, the at least one electrically actuatable wheel valve configured for setting wheel-specific brake pressures for each wheel brake; a pressure medium storage tank 4  38/13/51, and a first electrically controllable pressure source 5 hydraulically connected to the pressure medium storage tank 4, the electrically controllable pressure source comprising a hydraulic pressure chamber 37 hydraulically connected to the break line 38/13/51, wherein each respective wheel brake 8 is hydraulically connected to the hydraulic pressure chamber via the brake line 38 to provide the pressure medium for setting the wheel-specific brake pressures for each wheel; a simulation unit 2/3 actuated by a brake pedal 1 of the motor vehicle, the simulation unit 2/3 hydraulically connected to the pressure medium storage tank 4 for setting the wheel-specific brake pressures for each wheel according to actuation of the brake pedal 1; and an auxiliary module 160 comprising a second electrically controllable pressure source 142 for active pressure build-up in at least two 8a/8c of the wheel brakes, the auxiliary module 160 hydraulically connected between each respective wheel brake 8 and the primary brake control unit 60 via the brake line 38/13/51 to provide the pressure medium for setting the wheel-specific brake pressures in the at least two of the wheel brakes.
	Regarding claim 2, the simulation unit comprises a hydraulic pressure chamber 17/18 hydraulically connected to the pressure medium storage tank 4.
	Regarding claim 3, the pressure medium storage tank comprises a first pressure medium storage tank 4 of the simulation unit 2/3 hydraulically connected to the hydraulic pressure chamber 17/18, and a second pressure medium storage tank 304 of the primary brake control unit 60 hydraulically connected to the first pressure medium storage tank 4.
	Regarding claim 4, the simulation unit comprises a control and regulating unit 60a.	
Regarding claim 6, the simulation unit comprises a travel sensor 25 for determining actuating travel of the brake pedal, and wherein the control and regulating unit 60a is connected on a signal input 
Regarding claim 7, the primary brake control unit 5/61 and the auxiliary module 160 are configured as structurally separate components.  Figure 1.
	Regarding claim 11, an inlet valve 6 assigned to each wheel brake, which is open when deenergized.  
	Regarding claim 12, each wheel brake is assigned an outlet valve 7, which is closed when deenergized.
	Regarding claim 13, a pressure sensor 19 is provided for measuring the pressure in the hydraulic pressure chamber.
	Regarding claim 14, the auxiliary module 160 comprises at least one reservoir 104 for the pressure medium.
	Regarding claim 15, the auxiliary module 160 comprises a hydraulic equalization line connected to the at least one reservoir 104, which is provided for forming a connection to the atmosphere (via reservoir 304).
	Regarding claim 16, the auxiliary module 160 comprises at least one pump 142 and an electric motor [0065] configured to drive the at least one pump, and wherein a suction side of the at least one pump is hydraulically connected to the at least one reservoir 104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/096533 in view of Feigel (US# 2018/0334148)
WO ‘533 discloses all the limitations of the instant claim with exception the wheel-specific brake pressures for each wheel according to actuation of the brake pedal being exclusively set in a brake-by-wire operation.  WO ‘533 discloses a master cylinder connected to the wheel brakes.  While the reference does not disclose setting wheel specific pressures in the fallback mode where the pressures of the master cylinder are provided to the wheels, the reference does not preclude it.  WO ‘533 suggests externally activated braking [0003][0004] and autonomous braking [0010].  Feigel discloses a similar brake system and further teaches embodiments having a master cylinder and simulator unit 400/500 (figures 4-18) as well as an embodiment where the master cylinder is replaced with a simulator unit 100 (figures 1-3).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to replace the master cylinder/simulator unit of WO ‘533 with a simulator unit, as taught by Feigel, should only automatic or autonomous braking be desired, thereby reducing costs for driverless vehicle applications.  In eliminating the connection from a master cylinder to the wheel brakes, all brake operations are necessarily “by-wire”.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Regarding both Murayama et al and WO ‘533, Applicant argues that the references lack “a combination of (1) a primary brake control unit, (2) a simulation unit, and (3) an auxiliary module for setting the wheel-specific brake pressures for the wheels of the vehicle, which enables an exclusive brake-by-wire operation.”  It is noted that the disclosed setting of wheel-specific pressures is carried out 
Regarding WO ‘533 in view of Feigel, Applicant argues that Feigel does not contemplate a combination of (1) a primary brake control unit, (2) a simulation unit, and (3) an auxiliary module.  This is not persuasive as WO ‘533 discloses these features.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK